Coulter, J.,
(after stating the case.) — The point discussed and relied on by the defendant is, that the deed to Knepper from Wright was an executory contract, and not a full compliance of the agreement between them respecting the sale. In the deed there was a covenant that, upon the payment of $3400, by Knepper to Wright, he would relinquish the ground-rent, and make him an absolute deed for the premises; all the other points were waived and abandoned.
But we are of opinion that the contract was fully executed, so far as the right to demand the ground-rent was involved, and the obligation to pay it was concerned. The instrument' is called a deed, is executed by Wright and wife, and duly acknowledged, and conveys the premises to Knepper, his heirs and assigns, to have and to hold to him, his heirs and assigns, for and during the existence of this world, and contains a clause of general warranty, reserving the ground-rent, &c. So that the estate and interest of Wright and wife was fully exhausted, except the reservation of the ground-rent. The instrument bears on its face the distinct and unequivocal marks of an executed contract; so far as the ground-rent, or the right of payment of it was implicated, no argument-is necessary to illustrate it, and no authority requisite to give it character.
In relation to the clause which stipulated that if Knepper would pay $3400 to Wright, he would extinguish the ground-rent, it can have no bearing on this case; that depended upon what was to result from the volition of Knepper himself, which he never chose to exercise. Judgment affirmed.